DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rochon et al. (US 2010/0172375 A1) in view of Yi et al. (US 2010/0135216 A1), and further in view of Koren et al. (US 2005/0008037 A1) and Weller et al. (US 2009/0319630 A1).
Regarding claim 1, Rochon discloses a method, comprising: determining, by a processor (230) of a first network node, whether to transmit a full-header packet (paragraph [0025]-[0026]; [0029]; [0043]-[0044]; and so on), and one or more compressed and full-header packet fields (e.g. paragraph [0005]; and etc.); transmitting, by the processor, a first packet with a full header to a second network node (figs. 1-2; paragraph [0025]; and so on, describing the transmission of first packet including full header from the compressor 120 to decompressor 140); determining, by the processor, whether a header compression context for the full header has been established (paragraph [0045]; [0048]-[0049]; [0051]; [0053]-[0055]; [0006]; and etc., illustrating the determination of whether compression context for the full header is being established); transmitting, by the processor, a second packet with a compressed header to the second network node responsive to determining that the header compression context for the full header has been established (paragraph [0026]; [0048]; [0043]-[0044]; [0053]; [0032]; [0069], explain transmitting of a second packet with compressed header in response to the determination establishment of the header compression context for the full header), and a first context identifier (ID) associated with the full header of the first packet (e.g. paragraph [0009]-[0010]; and etc.). 
Rochon doesn’t explicitly disclose the determining whether to transmit a full-header packet is based on whether a context identifier (ID) validity timer is expired or whether there is a match between one or more stored compressed fields and one or more fields of the full-header packet; the transmitting of the first packet with the full header is responsive to determining to transmit the first packet as the full-header packet based on expiry of the context ID validity timer or the one or more stored compressed fields matching one or more fields of the full-header packet; the header compression context is established by the second network node; the transmission of the second packet with the compressed header, or performing, by the processor, one or more operations responsive to determining that the compression context for the full header has not been established, wherein the one or more operations comprising at least one of: releasing stored information related to the first context ID, marking the first ID as non-valid, or transmitting a full-header packet for the first context ID, the transmitting of the second packet with the compressed header by receiving a feedback from the second network node, and the performing one or more operations responsive to determining the header compression has not been established is by receiving no feedback from the second network node.
Yi teaches the header compression context is established by the second network node (e.g. paragraph [0015]; [0152]; and so on); either the transmission of the second packet with the compressed header, or performing, by the processor, one or more operations responsive to determining that the compression context for the full header has not been established by the second network node, wherein the one or more operations comprising at least one of: releasing stored information related to the first context ID, marking the first ID as non-valid, or transmitting a full-header packet for the first context ID (fig. 15; paragraph [0179]-[0196]; [0171]; and so on).
Yi doesn’t explicitly teach disclose the determining whether to transmit a full-header packet is based on whether a context identifier (ID) validity timer is expired or whether there is a match between one or more stored compressed fields and one or more fields of the full-header packet; the transmitting of the first packet with the full header is responsive to determining to transmit the first packet as the full-header packet based on expiry of the context ID validity timer or the one or more stored compressed fields matching one or more fields of the full-header packet, the transmitting of the second packet with the compressed header by receiving a feedback from the second network node, and the performing one or more operations responsive to determining the header compression has not been established is by receiving no feedback from the second network node.
Koren teaches the determining whether to transmit a full-header packet is based on whether a context identifier (ID) validity timer is expired or whether there is a match between one or more stored compressed fields and one or more fields of the full-header packet; the transmitting of the first packet with the full header is responsive to determining to transmit the first packet as the full-header packet based on expiry of the context ID validity timer or the one or more stored compressed fields matching one or more fields of the full-header packet (e.g. figs. 3-4; paragraph [0036]-[0040]; and so on).
Koren doesn’t disclose the transmitting of the second packet with the compressed header by receiving a feedback from the second network node, and the performing one or more operations responsive to determining the header compression has not been established is by receiving no feedback from the second network node.
Weller teaches the transmitting of the second packet with the compressed header by receiving a feedback from the second network node, and the performing one or more operations responsive to determining the header compression has not been established is by receiving no feedback from the second network node (paragraph [0019]; [0024]; and so on). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining whether to transmit a full-header packet is based on whether a context identifier (ID) validity timer is expired or whether there is a match between one or more stored compressed fields and one or more fields of the full-header packet; the transmitting of the first packet with the full header is responsive to determining to transmit the first packet as the full-header packet based on expiry of the context ID validity timer or the one or more stored compressed fields matching one or more fields of the full-header packet; the header compression context is established by the second network node; the transmission of the second packet with the compressed header, or performing, by the processor, one or more operations responsive to determining that the compression context for the full header has not been established, wherein the one or more operations comprising at least one of: releasing stored information related to the first context ID, marking the first ID as non-valid, or transmitting a full-header packet for the first context ID, the transmitting of the second packet with the compressed header by receiving a feedback from the second network node, and the performing one or more operations responsive to determining the header compression has not been established is by receiving no feedback from the second network node as taught by Yi, Karen and Weller into Rochon in order to minimize congestion, to reduce wasting resources and/or to improve resource utilization and to improve quality of service, to reduce delay and loss of packets, and to minimize error.
Regarding claim 14, the claim includes features identical to the subject matter mentioned in the rejection to claim above. The claim is a mere reformulation of claim 1 in order to define the corresponding apparatus implementable in a first network node, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 15, Rochon discloses the transmitting of the first packet with the full header to the second network node comprises: establishing the header compression context for the full header by storing one or more header fields of the full header of the first packet (paragraph [0048]-[0049]; [0031]-[0032]; [0038]-[0044]; and so on); assigning the first context ID to the header information of the full header of the first packet (e.g. paragraph [0031]-[0032]; [0034]; [0036]-[0041]; [0043]; [0046]; [0048]-[0049]; [0052]-[0055]; and etc.); and transmitting the first packet containing the first context ID and the full header to the second network node (paragraph [0025]; [0029]; [0049]; [0054]; and so on). 
Regarding claim 3 and 16, the modified communication of Rochon discloses the determining that the header compression context for the full header has been established by the second network node comprises (Yi, e.g. fig. 15; paragraph [0179]-[0196]; [0171]; [0015]; [0153]; and so on). 
The modified communication of Rochon doesn’t explicitly disclose receiving, from the second network node, a feedback with the first context ID.
Weller teaches receiving, from the second network node, a feedback with the first context ID (paragraph [0019]; [0024]; and so on). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use receiving, from the second network node, a feedback with the first context ID as taught by Weller into the modified communication of Rochon in order to minimize error.
Regarding claim 4, Rochon discloses the transmitting of the second packet with the compressed header to the second network node comprises removing the one or more header fields from the full header to generate the compressed header (paragraph [0004]; [0026]; [0032]; [0043]). 
Regarding claim 6 and 18, Rochon further discloses comprising: transmitting, by the processor, the second packet or a third packet with the full header to the second network node (such as paragraph [0068]). However, Rochon doesn’t disclose the transmission of the second or third packet with the full header to the second node is responsive to determining that the header compression context for the full header has not been established by the second network node. 
Yi teaches the transmission of the second or third packet with the full header to the second node is responsive to determining that the header compression context for the full header has not been established by the second network node (e.g. paragraph [0159]-[0164]; [0179]-[0196]; [0171]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the transmission of the second or third packet with the full header to the second node is responsive to determining that the header compression context for the full header has not been established by the second network node as taught by Yi into Rochon in order to minimize congestion and loss of user data packets, to reduce wasting resources and/or to improve resource utilization, and to improve quality of service.
Regarding claim 7, the modified communication of Rochon discloses the determining that the header compression context for the full header has not been established by the second network node (Yi, e.g. fig. 15; paragraph [0179]-[0196]; [0171]; [0015]; [0153]; and so on). 
The modified communication of Rochon doesn’t explicitly disclose comprises receiving, from the second network node, no feedback or a feedback associated with a different full header.
Weller teaches comprises receiving, from the second network node, no feedback or a feedback associated with a different full header (paragraph [0019]; [0024]; and so on). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprises receiving, from the second network node, no feedback or a feedback associated with a different full header as taught by Weller into the modified communication of Rochon in order to minimize error.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rochon in view of Yi, Koren and Weller, and further in view of Verzun et al. (US 2018/0359811 A1).
Regarding claim 5, Rochon discloses the removing of the one or more header fields from the full header to generate the compressed header comprises removing a plurality of header fields comprising a destination address field, a source address field, and a length or type field (paragraph [0026]; [0005]). 
Rochon doesn’t disclose the header fields comprise a 802.1Q tag field.
Verzun teaches the header fields comprise a 802.1Q tag field (e.g. paragraph [0807]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the header fields comprise a 802.1Q tag field as taught by Verzun into Rochon in order to interoperate with VLAN communication.
Regarding claim 17, Rochon discloses in transmitting the second packet with the compressed header to the second network node, the processor removes the one or more header fields from the full header to generate the compressed header (paragraph [0004]; [0026]; [0032]; [0043]), and wherein, in removing the one or more header fields from the full header to generate the compressed header, the processor removes a plurality of header fields comprising a destination address field, a source address field, and a length or type field (paragraph [0026]; [0005]). 
Rochon doesn’t disclose the header fields comprise a 802.1Q tag field.
Verzun teaches the header fields comprise a 802.1Q tag field (e.g. paragraph [0807]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the header fields comprise a 802.1Q tag field as taught by Verzun into Rochon in order to interoperate with VLAN communication.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Koren.
Regarding claim 8, Weller discloses a method, comprising: receiving, by a processor of a second network node (server 14), a first packet (40) with a full header (42) from a first network node (client 12) (fig. 1); establishing, by the processor, a header compression context (58) for the full header (42) (fig. 1; paragraph [0017]-[0018]); -4-Application Serial No. 16/790,731 Attorney Docket No.: MDTK.0460UStransmitting, by the processor, a feedback (51) associated with the full header to the first network node (e.g. fig. 1; paragraph [0019]; [0024]); receiving, by the processor, a second packet (57) with a compressed header (58) from the first network node (client 12) responsive to the transmitting of the feedback (fig. 1; paragraph [0021]-[0025]); and either: discarding, by the processor, the compressed header responsive to there being an error associated with the compressed header; or restoring, by the processor, the compressed header to the full header based on the header compression context responsive to there being no error associated with the compressed header, wherein the error comprises either or both of: an invalid context identifier (ID) being received with the second packet, and there being no stored value for a field that is not in the compressed header (paragraph [0024]).  
Weller doesn’t explicitly disclose resetting, by the processor, a timer responsive to receiving the first packet with the full header.
Koren teaches resetting, by the processor, a timer responsive to receiving the first packet with the full header (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use resetting, by the processor, a timer responsive to receiving the first packet with the full header as taught by Koren into Weller in order to reduce delay.
Regarding claim 9, Weller discloses wherein the receiving of the first packet with the full header comprises receiving a first context ID and the first packet with the full header (fig. 1; paragraph [0019]; [0021]-[0024]).  
Regarding claim 10, Weller discloses wherein the transmitting of the feedback comprises transmitting the feedback with the first context ID (fig. 1; paragraph [0019]; [0021]-[0024]).  
Regarding claim 11, Weller discloses wherein the establishing of the header compression context for the full header comprises storing one or more header fields of the full header of the first packet (fig. 1; paragraph [0019]; [0021]-[0024]).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Koren, and further in view of Verzun.
Regarding claim 12, as applied above, the modified communication of Weller discloses wherein the storing of the one or more header fields of the full header of the first packet comprises storing a plurality of header fields. However, the modified communication of Weller doesn’t disclose the header fields comprising a destination address field, a source address field, a 802.1Q tag field, and a length or type field.  
Verzun teaches the header fields comprising a destination address field, a source address field, a 802.1Q tag field, and a length or type field (e.g. paragraph [0807]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the header fields comprising a destination address field, a source address field, a 802.1Q tag field, and a length or type field as taught by Verzun into the modified communication of Weller in order to interoperate with VLAN communication.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rochon in view of Yi, Koren, and Weller, and further in view of Anchan et al. (US 2018/0063746 A1).
Regarding claim 19, as applied above, Rockon discloses the processor is further configured to function as a decompressor. However, Rockon doesn’t disclose performing operations comprising: receiving, via the communication device, a third packet with a second full header from the second network node; establishing a second header compression context for the second full header; transmitting, via the communication device, a feedback associated with the second full header to the second network node; receiving, via the communication device, a fourth packet with a second compressed header from the second network node responsive to the transmitting of the feedback; and restoring the second compressed header to the second full header based on the second header compression context, wherein, in receiving the third packet with the second full header, the processor receives the third packet with a second context identifier (ID) and the second full header, and wherein, in establishing the second header compression context for the second full header, the processor stores one or more header fields of the second full header of the second packet. 
Anchan teaches performing operations comprising: receiving, via the communication device, a third packet with a second full header from the second network node (e.g. fig. 3; paragraph [0071]); establishing a second header compression context for the second full header (e.g. fig. 3; paragraph [0071]; [0044]-[0045]; [0065]; [0078]; [0081]; and so on).
Anchan doesn’t explicitly disclose transmitting, via the communication device, a feedback associated with the second full header to the second network node; receiving, via the communication device, a fourth packet with a second compressed header from the second network node responsive to the transmitting of the feedback; and restoring the second compressed header to the second full header based on the second header compression context, wherein, in receiving the third packet with the second full header, the processor receives the third packet with a second context identifier (ID) and the second full header, and wherein, in establishing the second header compression context for the second full header, the processor stores one or more header fields of the second full header of the second packet.
Yi teaches transmitting, via the communication device, a feedback associated with the second full header to the second network node (paragraph [0152]; [0154]); receiving, via the communication device, a fourth packet with a second compressed header from the second network node responsive to the transmitting of the feedback (paragraph [0152]-[0154]); and restoring the second compressed header to the second full header based on the second header compression context, wherein, in receiving the third packet with the second full header, the processor receives the third packet with a second context identifier (ID) and the second full header, and wherein, in establishing the second header compression context for the second full header, the processor stores one or more header fields of the second full header of the second packet (paragraph [0159]-[0164]; [0152]-[0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use performing operations comprising: receiving, via the communication device, a third packet with a second full header from the second network node; establishing a second header compression context for the second full header; transmitting, via the communication device, a feedback associated with the second full header to the second network node; receiving, via the communication device, a fourth packet with a second compressed header from the second network node responsive to the transmitting of the feedback; and restoring the second compressed header to the second full header based on the second header compression context, wherein, in receiving the third packet with the second full header, the processor receives the third packet with a second context identifier (ID) and the second full header, and wherein, in establishing the second header compression context for the second full header, the processor stores one or more header fields of the second full header of the second packet as taught by Anchan and Yi into Rochon in order to improve the bidirectional communication and to decrease congestion, and to reduce wasting resources.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rochon in view of Yi, Koren, Weller and Anchan, and further in view of Verzun.
Regarding claim 20, as applied above, the modified communication of Rochon discloses in transmitting the feedback, the processor transmits the feedback with the second context ID (Yi, paragraph [0152]-[0154]), and wherein, in storing the one or more header fields of the second full header of the second packet, the processor stores a plurality of header fields comprising a destination address field, a source address field, and a length or type field (paragraph [0026]; [0005]). 
The modified communication of Rochon doesn’t disclose the header fields comprise a 802.1Q tag field.
Verzun teaches the header fields comprise a 802.1Q tag field (e.g. paragraph [0807]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the header fields comprise a 802.1Q tag field as taught by Verzun into the modified communication of Rochon in order to interoperate with VLAN communication.
Allowable Subject Matter
Claim 13 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461